In a negligence action to recover damages for personal injuries, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County, entered August 13, 1975, as, upon reargument, adhered to a prior determination denying plaintiff’s application for a general preference. Order reversed insofar as appealed from, without costs or disbursements, and application granted. In light of the severe injuries, attested to by the affidavit of a physician, it was an improvident exercise of discretion for Special Term to deny plaintiff’s application for a general *919preference (see Gray v Goodin, 45 AD2d 757). Hopkins, Acting P. J., Martuscello, Latham, Titone and Hawkins, JJ., concur.